05/10/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs May 3, 2022

                   LEAH WARD v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                     No. 03-04434    Jennifer Mitchell, Judge


                           No. W2021-00952-CCA-R3-ECN


The petitioner, Leah Ward, appeals the dismissal of her petition for writ of error coram
nobis, which petition challenged her 2005 Shelby County Criminal Court Jury conviction
of first degree murder, arguing that the coram nobis court should have held a hearing on
her petition. Discerning no error, we affirm.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN, and TIMOTHY L. EASTER, JJ., joined.

Joshua N. Corman, Memphis, Tennessee, for the appellant, Leah Ward.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

              A Shelby County Criminal Court Jury convicted the petitioner of the first
degree murder of Ejaz Ahmad, and the trial court imposed a sentence of life imprisonment.
State v. Leah Joy Ward, No. W2005-02802-CCA-R3-CD, 2007 WL 1556663, at *1 (Tenn.
Crim. App., Jackson, May 30, 2007). The evidence adduced at trial established that the
petitioner and the victim were married in October 2002. The victim disappeared in late
April 2003, and the petitioner “deflected all inquires concerning the victim’s whereabouts
with knowing falsehoods.” Id., 2007 WL 1556663, at *7. Eventually, the victim’s son and
his former mother-in-law, Ernestine Marsh, discovered what turned out to be the victim’s
body in a shed outside the home “covered by a foam eggcrate mattress.” Id., 2007 WL
1556663, at *3. The victim had been shot, stabbed, and decapitated; “there had been an
attempt to cut off the left leg.” Id., 2007 WL 1556663, at *4. When she was interviewed
by the police on May 5, 2003, the petitioner admitted that “she had shot the victim at least
three weeks earlier” in self-defense with a gun that she had hidden in their residence. Id.
She admitted having disposed of the murder weapon and having “cut the victim’s head off
with a sword. She disposed of the head in a dumpster.” Id., 2007 WL 1556663, at *5. The
petitioner also admitted that she wrapped the victim’s body in the foam mattress and
concealed it in the shed before systematically disposing of his property. Neighbors and
friends confirmed that the petitioner sold off most of the victim’s property at the end of
April 2003.

              This court affirmed the conviction and sentence on direct appeal, and the
petitioner did not file a timely application for permission to appeal to our supreme court.
She did file an untimely petition for post-conviction relief that was dismissed as time-
barred. This court affirmed the summary dismissal on appeal, finding that due process
principles did not require the tolling of the statute of limitations for filing a petition for
post-conviction relief. Leah Joy Ward v. State, No. W2009-00088-CCA-R3-PC, 2010 WL
481211, at *2 (Tenn. Crim. App., Jackson, Feb. 11, 2010).

               On November 19, 2019, the petitioner filed a petition for writ of error coram
nobis, claiming that newly discovered evidence in the form of a book written about her
killing of the victim that was released in May 2019 and “legal papers produced on
September 2019 from husband Tim Ward’s death.” She argued that statements in the book
suggested that the crime scene was contaminated by Ms. Marsh and that Ms. Marsh’s
inappropriate participation in the search of the victim’s residence resulted in the
petitioner’s being charged with first degree murder instead of criminally negligent
homicide. She also claimed that proof that she stood to inherit money from her estranged
husband, Tim Ward, could have rebutted evidence that she murdered the victim for
financial gain. In its response to the petition, the State averred that the petitioner had failed
to establish that the allegedly new information was not available to her prior to trial, that
the purported new evidence consisted entirely of “double or triple hearsay,” and that it had
“no bearing on the verdict in this case.”

               The coram nobis court summarily dismissed the petition, finding that even if
the information proffered by the petitioner could qualify as newly-discovered evidence, it
could not avail her of any relief because the evidence would not have led to a different
outcome at trial. The court concluded that the information allegedly relayed to the police
by Ms. Marsh during a walk-through of the victim’s home was “merely supplemental to
the [petitioner]’s own testimony” and that information that the petitioner stood to inherit
from her estranged husband would not have been relevant at trial. Additionally, the court
expressed doubt about some of the claims made in the book that the petitioner cited as
newly-discovered evidence, noting that the information “represents double if not triple

                                               -2-
hearsay” and that the author had acknowledged “that she was unable to verify any such
claims.”

              In this appeal, the petitioner challenges the summary dismissal of her
petition. The State contends that summary dismissal was appropriate.

               A writ of error coram nobis is an “extraordinary procedural remedy,” filling
only a “slight gap into which few cases fall.” State v. Mixon, 983 S.W.2d 661, 672 (Tenn.
1999) (citation omitted). Coram nobis relief is provided for in criminal cases by statute:

              The relief obtainable by this proceeding shall be confined to
              errors dehors the record and to matters that were not or could
              not have been litigated on the trial of the case, on a motion for
              a new trial, on appeal in the nature of a writ of error, on writ of
              error, or in a habeas corpus proceeding. Upon a showing by
              the defendant that the defendant was without fault in failing to
              present certain evidence at the proper time, a writ of error
              coram nobis will lie for subsequently or newly discovered
              evidence relating to matters which were litigated at the trial if
              the judge determines that such evidence may have resulted in
              a different judgment, had it been presented at the trial.

T.C.A. § 40-26-105(b) (2006); see State v. Vasques, 221 S.W.3d 514, 525-28 (Tenn. 2007)
(describing standard of review as “whether a reasonable basis exists for concluding that
had the evidence been presented at trial, the result of the proceedings might have been
different” (citation omitted)). The grounds for seeking a petition for writ of error coram
nobis are not limited to specific categories but may be based upon any “newly discovered
evidence relating to matters which were litigated at the trial” so long as the petitioner also
establishes that the petitioner was “without fault” in failing to present the evidence at the
proper time. T.C.A. § 40-36-105(b).

                The statute of limitations for filing a petition for writ of error coram nobis is
one year, see T.C.A. § 27-7-103; Mixon, 983 S.W.2d at 670, and “compliance with the
timely filing requirement in Tenn. Code Ann. § 27-7-103 is an essential element of a coram
nobis claim,” see Nunley v. State, 552 S.W.3d 800, 828 (Tenn. 2018) (citations omitted).
“To accommodate due process concerns, the one-year statute of limitations may be tolled
if a petition for a writ of error coram nobis seeks relief based upon new evidence of actual
innocence discovered after expiration of the limitations period.” Id. at 828-29 (citations
omitted). The petition must either establish on its face the timeliness of the petition or “set
forth with particularity facts demonstrating that the prisoner is entitled to equitable tolling
of the statute of limitations.” Id. at 829. The coram nobis court need not “hold an
                                               -3-
evidentiary hearing prior to dismissing a coram nobis petition if the petition ‘fails to meet
the necessary prerequisites for granting coram nobis relief.’” Id. at 829 (citations omitted).

             Although the decision to grant or deny coram nobis relief rests within the
sound discretion of the trial court, see Vasques, 221 S.W.3d at 527-28, “[w]hether due
process considerations require tolling of a statute of limitations is a mixed question of law
and fact, which we review de novo with no presumption of correctness,” Nunley, 552
S.W.3d at 830 (citation omitted).

               In this timely appeal, the petitioner asserts that claims contained in a book
about the offenses, see Judith A. Yates, She is Evil!: Madness and Murder in Memphis
(2017), and the fact that she stood to inherit from her estranged husband’s estate upon his
death qualify as newly-discovered evidence entitling her to a new trial. The petitioner
asserts that the book proves that Ms. Marsh accompanied detectives as they searched the
victim’s residence, that the victim had assaulted his ex-wife and family pet, and that
paperwork belonging to the victim that was discovered during the search of the victim’s
residence was returned to the victim’s family. As an initial matter, we note, as did the trial
court, that the claims that appear in the book were the product of interviews with any
number of people after the petitioner’s trial. In consequence, they are inadmissible hearsay.
More importantly, however, even if we assume that the claims in the book would have been
admissible at trial, we cannot say that the result of the proceeding would have been
different. The evidence against the petitioner was overwhelming. She shot and stabbed
the victim, attempted to dismember him, succeeded in decapitating him, secreted his body
in a shed, misdirected family and friends who attempted to locate the victim, and sold off
his property. That Ms. Marsh went through the house, that the victim might have assaulted
his ex-wife, or that the police returned some of the victim’s paperwork to his family would
not have impacted the jury’s verdict.

               The petitioner also claims that evidence that she would later inherit from her
estranged husband upon his death would have been admissible to contradict evidence
presented by the State suggesting that the petitioner murdered the victim for financial gain.
That the victim stood to benefit at some undetermined point in the future upon the death of
her then estranged husband does not actually contradict evidence that the victim gained
financially from the victim’s death by selling off the victim’s property. Consequently, we
cannot say that, had this evidence been admitted at trial, the result of the proceeding would
have been different.

               Because none of the petitioner’s assertions can avail her of coram nobis
relief, the coram nobis court did not abuse its discretion by summarily dismissing her
petition.

                                             -4-
Accordingly, we affirm the judgment of the coram nobis court.

                                   _________________________________
                                  JAMES CURWOOD WITT, JR., JUDGE




                            -5-